Citation Nr: 0735043	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-00 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for asthma.  

2.  Entitlement to service connection for a skin disorder 
claimed as chloracne.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1968 to July 1971.  

By prior rating action in December 1999, the RO denied 
service connection for asthma.  The veteran was notified of 
this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003, May 2005, and October 
2005 rating decisions.  In December 2003, the RO, in part, 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for asthma.  In May 
2003, the RO, in part, denied service connection for 
chloracne.  In October 2005, the RO denied entitlement to 
TDIU.  In April 2007, a hearing was held at the RO before the 
undersigned member of the Board.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

At the Travel Board hearing in April 2007, and prior to the 
promulgation of a decision in the appeal, the veteran advised 
the Board that he wished to withdraw his appeal of the claims 
of service connection for chloracne and to reopen the claim 
of service connection for asthma.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of 
the claim of service connection for chloracne, by the 
veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2007).  

2.  The criteria for withdrawal of a Substantive Appeal to 
reopen the claim of service connection for asthma, by the 
veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn his appeal of the claims of service connection for 
chloracne and to reopen the claim of service connection for 
asthma; hence, there remain no allegations of errors of fact 
or law for appellate consideration as to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the claims of service connection for chloracne 
or to reopen the claim of service connection for asthma, and 
the issues are dismissed.  


ORDER

The appeal of the claim of service connection for chloracne 
is dismissed.  

The appeal to reopen the claim of service connection for 
asthma is dismissed.  


REMAND

At the personal hearing in April 2007, the veteran testified, 
in essence, that he was unable to maintain substantially 
gainful employment primarily due to physical disabilities 
related to diabetes mellitus as well as other nonservice-
connected disabilities, including asthma and kidney problems.  
(T p.4-5).  

The veteran's current service-connected disabilities include 
post-traumatic stress disorder (PTSD), rated 50 percent 
disabling; diabetes mellitus, rated 20 percent disabling, and 
peripheral neuropathy of the upper and lower extremities, 
each extremity rated 10 percent disabling.  The combined 
rating is 80 percent.  Thus, the veteran meets the minimum 
schedular rating for consideration of TDIU under the 
provisions of 38 C.F.R. § 4.16, which allows for the 
assignment of a total disability rating where the schedular 
rating is less than total, when the claimant is, in the 
judgment of the rating agency, unable to secure or follow 
substantially gainful employment as a result of his service-
connected disabilities.  

In this case, the Board finds that the current evidence of 
record is inadequate upon which to render a fair and 
equitable determination on the question of entitlement to 
TDIU.  Specifically, the psychiatric examiner in March 2005 
concluded that the veteran was unable to establish and 
maintain effective work and social relationships because of 
his PTSD symptoms.  However, the Board notes that a 
subsequent VA outpatient note in June 2005, indicated that 
the veteran was living with his daughter and taking care of 
his grandchildren full-time.  The examiner's assessment at 
that time suggested that the veteran's PTSD was not 
significantly disabling.  In a subsequent psychiatry note 
that same day, it was reported that the veteran was looking 
forward to some vocational training, obtaining employment, 
and obtaining his own place.  Furthermore, the veteran 
testified in April 2007, that he completed drug 
rehabilitation and had been sober for a couple of years, and 
that he had recently re-established relationships with his 
ex-wife and daughter and was currently living with them in 
Atlanta.  The veteran reported in his claim for a TDIU that 
he became unable to work because his diabetes began to affect 
his hands, he became fatigued easily, his legs hurt, and he 
became depressed and found it hard to get along with others.  
The RO has attempted to obtain information from the veteran's 
prior employers during the pendency of this appeal.  However, 
the veteran's former employers have not responded to 
inquiries and the veteran has not submitted the requested 
employment information.  Given the veteran's educational 
background and work experience, the fact that he was able to 
maintain gainful employment during his many years, and has 
now shown an ability to establish and maintain effective 
personal relationships, the Board finds that a more current 
psychiatric examination is necessary.  

As to the veteran's diabetes mellitus and residual 
disabilities, the clinical findings on the April 2005 QTC 
examination showed primarily mild sensory impairment in the 
upper and lower extremities with painful feet and nuclear 
cataracts, bilaterally.  The veteran's diabetes is well 
controlled with medication and there is no evidence of 
diabetic retinopathy or any impairment of visual acuity.  
While the examiner indicated that the veteran's ability to 
engage in exercise activities was limited by leg pain and 
fatigability, he did not offer an opinion as to how the 
veteran's diabetes and related disabilities impacted on 
employability.  Thus, the Board finds that the examination 
was not sufficiently detailed to assess the current degree of 
impairment for employment purposes, and that another 
examination should be undertaken.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, VA 
may not reject a TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") specifically 
stated that VA has a duty to obtain an examination and an 
opinion on what effect the service-connected disability had 
on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); 
Beaty, 6 Vet. App. at 538.  

Finally, the veteran testified that his application for 
Social Security disability had been denied, but that he was 
appealing that decision.  Therefore, an inquiry should be 
made to determine whether he has since been granted Social 
Security disability.  If so, the RO should obtain copies of 
the decision and the medical records relied upon to award 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 369 
(1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and ask that he 
identify or submit any additional 
evidence, particularly medical evidence, 
that is relevant to his claim of 
entitlement to TDIU, including the names 
and addresses of all medical care 
providers who treated him for his PTSD 
and diabetes mellitus since 2006.  

After obtaining written consent from the 
veteran, the AMC should obtain copies of 
all medical records from the identified 
treatment sources.  The veteran should be 
asked to submit any pertinent employment 
records from his former employers 
including information as to whether any 
concessions were made because of his 
diabetes mellitus or PTSD.  If records 
cannot be obtained, this should be noted 
in the claims folder, and the veteran 
should be notified and so advised.  

2.  The veteran should also be asked to 
clarify whether he is currently receiving 
Social Security disability benefits.  If 
so, the AMC should obtain from the Social 
Security Administration the records 
pertinent to the award, including the 
administrative decision and the medical 
records relied upon concerning that 
claim.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his diabetes mellitus and all 
residuals thereof, with particular 
emphasis on how they affect his ability 
to be gainfully employed.  All indicated 
tests and studies are to be performed.  
The claims folder must be made available 
to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  In so deciding, nonservice-
connected disabilities and advancing age 
must not be considered in rendering the 
determination.  The basis for any opinion 
expressed should be identified.  If the 
examiner is only able to theorize or 
speculate as to this matter, he or she 
should so state.  A complete rationale 
must be provided for all conclusions and 
opinions expressed.  In the event that 
additional consultation from other 
specialists is deemed necessary, that 
should be accomplished.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his PTSD, and 
how it affects his ability to be 
gainfully employed.  All indicated tests 
and studies are to be performed.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should describe the findings in detail 
and provide a complete rationale for all 
opinions and conclusions; any opinion 
should be supported by reference to 
specific medical records on file.  The 
examiner should be advised that all 
manifestations set forth in the Rating 
Schedule must be addressed.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is advised that his failure to 
report for a scheduled examination 
without good cause may have an adverse 
effect on his claims.  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


